Citation Nr: 1630006	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to November 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file currently contains a VA audiogram dated in April 2013.  The results are displayed in graphical form that have not been converted to an appropriate numerical form.  The United States Court of Appeals for Veterans Claims (Court) has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Id.  Here, the Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph and further medical inquiry is necessary for a proper finding of fact to be rendered, particularly in light of the fact that the Veteran does not have a current right ear hearing disability.  

It is noted that a similar graphical form exists dated in July 2013.  This appears to be the one interpreted on a July 2013 VA examination, as indications are it is the day of and by the examiner who conducted that examination and offered opinions.

It is noted that there is some suggestion of a change in hearing during service.  When the entrance examination figures are reported and converted to ISO units the readings for the left and right ears are 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

At the separation examination in May 1973, the following ISO findings were recorded.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
25
15
5
10
0

The United States Court of Claims for Veterans Appeals (Court) has indicated that normal hearing is from 0 to 20 decibels and that a higher threshold indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The July 2013 examiner has noted that these changes were not significant and that the changes indicated and currently found in the left ear are not consistent with acoustic trauma.  In view of the interpretation of the April 2013 audiogram, that examiner should be asked if there is agreement with the July examiner, or whether the reading at 500 Hertz may suggest the early onset of hearing loss noted years later.

Consideration of the issue of service connection for tinnitus is deferred pending the development requested herein.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the April 2013 VA audiogram that is currently in graphical format, the AOJ should have the VA audiologist translate the graphical displays of the audiogram test results.  Specifically, the VA audiologist should be asked to provide a specific breakdown of the puretone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  All records and/or responses received should be associated with the claims file.  If the VA audiologist is not available, send the VA audiogram to another audiologist for interpretation.

After that is done, the examiner, is requested to enter an opinion on the following:  

(a) After reviewing the April 2013 audiogram, the July 2013 audiogram, and the in-service findings reported above, is it as least as likely as not (50 percent probability or higher) that there was evidence of the onset of left ear hearing loss, from whatever cause, with the change in reading at 500 Hertz between entrance and separation?
(b) Would you conclude that there is a medical or clinical basis to say that the 25 decibel reading at separation is indicative of some hearing loss, or is a reading of that at one level essentially insignificant?  Please explain.
(c) Do the findings in April and July 2013 audiograms vary in any significant way that would lead to conclusions different than those advanced by the July 2013 examiner?  Please explain if the recorded findings are consistent or significantly different.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond thereto.  Thereafter the case should be returned to the Board for further consideration if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




